CLIENT INITIALS/s/ GK Date: June 30, 2008 PRIVATE & CONFIDENTIAL AMENDED AND RESTATED ENGAGEMENT AGREEMENT FOR MANAGEMENT AND BUSINESS DEVELOPMENT CONSULTING This letter of Agreement will confirm our understanding of the terms and conditions under which AJENE WATSON (“AWATSON”) is engaged (the “Engagement”) by eDOORWAYS Corporation and/or any affiliate thereof (collectively, the “Company” or “CLIENT”) as its consultant in connection with the development and implementation of an Entertainment Division of the eDOORWAYS Corporation. This is an Amended and Restated Agreement that supercedes and takes precedence over the previous agreement between the two parties entitled “Engagement Agreement for Management and Business Development Consulting” executed by the parties on March 10th, 2008. This Agreement is deemed to be effective as of that date, and contains several changes implemented to simplify and eliminate several compensation issues in the March 10th Agreement. RECITALS A. Company desires that AWATSON, as a consultant, assist in the overall business development, implementation, and launch of the eDOORWAYS brand and company,and, B. Company desires that AWATSON, as a consultant, assume primary responsibility for the extension and implementation of the eDOORWAYS brand into the entertainment vertical market, and, C. The parties desire to memorialize in writing the terms of their Engagement with regard to AWATSON's consultancy compensation therefore. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged, the Company and AWATSON hereby agree as follows: 1. Consultant Services AWATSON's overall objective is to the best extent of its abilities investigate, develop and incorporate an Entertainment Business as a division of eDOORWAYS and render all other assistance that the Company may require from time to time as it pertains to the overall business development and launch of eDOORWAYS brand and company. In this respect, AWATSON will provide consulting to the Company mat may include any or all of the following: AMENDED AND RESTATED ENGAGEMENT AGREEMENT FOR MANAGEMENT & DEVELOPMENT CONSULTING By AJENE WATSON-6//30/08 Page 1 CLIENT INITIALS/s/ GK ■ Assuming the lead role in the creation of all marketing, advertising and other strategic elements required in implementing the brand in the music and film markets; ■ Assist in the development, implementation, and launch of the eDOORWAYS brand as required by Company; ■ From time to time provide assistance of Client as the company launches and builds the eDOORWAYS brand and company. ■ Identification and screening of prospective strategic partners, acquisitions of existing entertainment related companies and eDOORWAYS investment into R&D/developmental stage companies; ■ Assistance in negotiating and timely closing Financing Transactions and renegotiating existing relationships; and, ■ Coordinating the professional services of third party consultants, vendors and development companies. The Company will be responsible for fully supporting AWATSON in all actions and activities pre-approved by the Company that AWATSON may take on behalf of the Company in direct correlation with AWATSON's responsibilities as stipulated herein. The Company shall be responsible for the delivery and development of content for any marketing material and other documents for the express purpose of developing the Entertainment Division and launch of eDOORWAYS and all such material shall be made available to AWATSON when reasonably requested. 2. Method of Performing Services AWATSON will determine the method, details, and means of performing the above-described services. AWATSON may perform the Services under this Agreement at any suitable time and location of AWATSON's choice, however AWATSON shall make itself and key management available to the Company the equivalent of two and one half (21/2) modified business days per week. 3. Status of AWATSON AWATSON as a consultant is and shall remain an independent contractor. AWATSON and any agents or employees of AWATSON shall not act as an officer or employee of Company. Company assumes no liability for AWATSON's actions in performance, or responsibility for taxes, funds, payments or other commitments, implied or expressed, by or for AWATSON. 4. Use of Employees or Subcontractors Upon Company's prior written approval if any additional cost to Company will be incurred, AWATSON may use any employees or subcontractors as AWATSON deems necessary to perform the services required of AWATSON by this Engagement.
